DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00166-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



PINE HOLLOW, L.P., D/B/A
PINE HOLLOW MOBILE HOME PARK,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW NO. 2 OF

ESTELLA HESKETT,
APPELLEE§
	GREGG COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	The parties hereto have filed a joint motion to vacate and render judgment pursuant to
settlement.  That motion has been signed by the attorneys for all parties and represents that the
parties' agreement disposes of all issues presented for appeal.  Because the parties have met the
requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, the judgment of the trial court is
vacated without regard to its merits, and the cause is dismissed with prejudice.  The costs of this
appeal are taxed against Appellant.

Opinion delivered September 10, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)






COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


SEPTEMBER 10, 2003


NO. 12-03-00166-CV

PINE HOLLOW, L.P., D/B/A

PINE HOLLOW MOBILE HOME PARK,

Appellant

V.

ESTELLA HESKETT,

Appellee





  Appeal from the County Court at Law No. 2
  of Gregg County, Texas. (Tr.Ct.No. 2002-0577-C)







			THIS CAUSE came to be heard on the appellate record and the joint motion
of the parties to dismiss the appeal herein for the reason that all matters in controversy between
the parties have been compromised, settled, and fully satisfied, and the Court having heard and
considered said motion is of the opinion the same should be Granted.
			It is therefore ORDERED, ADJUDGED and DECREED by the Court that
the judgment of the trial court is Vacated and the appeal be, and the same is, hereby Dismissed
with Prejudice; and that all costs of this appeal be, and the same are, adjudged against the
Appellant, Pine Hollow, L.P., d/b/a Pine Hollow Mobile Home Park; for which let
execution issue, and that this decision be certified to the court below for observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
THE STATE OF TEXAS

M A N D A T E

TO THE COUNTY COURT AT LAW NO. 2 OF GREGG COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 10th
day of September, 2003, the cause upon appeal to revise or reverse your judgment between

PINE HOLLOW, L.P., D/B/A 

PINE HOLLOW MOBILE HOME PARK, Appellant


NO. 12-03-00166-CV and Tr. Ct. Case Number 2002-0577-C


Opinion by Per Curiam.


ESTELLA HESKETT, Appellee


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came to be heard on the appellate record and the joint motion of the parties
to dismiss the appeal herein for the reason that all matters in controversy between the parties have
been compromised, settled, and fully satisfied, and the Court having heard and considered said
motion is of the opinion the same should be Granted.

	It is therefore ORDERED, ADJUDGED and DECREED by the Court that the judgment
of the trial court is Vacated and the appeal be, and the same is, hereby Dismissed with
Prejudice; and that all costs of this appeal be, and the same are, adjudged against the Appellant,
Pine Hollow, L.P., d/b/a Pine Hollow Mobile Home Park; for which let execution issue,
and that this decision be certified to the court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk